Citation Nr: 0724424	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-18 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for atherosclerotic 
heart disease, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for the diabetes 
mellitus disease process, distinct from separately rated 
complications, currently rated as 20 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

The matter of entitlement to an increased rating for 
atherosclerotic heart disease comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision was apparently 
first sent to the veteran in November 2003.  A notice of 
disagreement was received in December 2003, a statement of 
the case was issued in February 2004, and a substantive 
appeal was received in April 2004.

The matters of entitlement to an increased rating for 
diabetes mellitus and entitlement to service connection for 
PTSD come before the Board on appeal from a June 2002 rating 
determination of an RO of the VA.  A notice of disagreement 
was received in July 2002, a statement of the case was issued 
in May 2003, and a substantive appeal was received in July 
2003.

The RO's June 2002 rating action denied service connection 
for PTSD and granted service connection for diabetes mellitus 
with a rating of 20 percent effective from May 21, 2001.  
Subsequently, the June 2003 rating action (sent to the 
veteran in November 2003) revised the effective date of the 
disability rating to July 29, 1994.  This new effective date 
was assigned with reference to Nehmer v. United States 
Veterans Administration, 32 F.Supp. 1404 (N.D. Cal. 1989), 
and the new effective date corresponds to the date the RO 
originally received the veteran's first claim for service 
connection for diabetes.  The RO has assigned a 20 percent 
disability rating for diabetes from July 29, 1994, and this 
entire period is currently on appeal.

The June 2003 rating decision (sent to the veteran in 
November 2003) also granted entitlement to service connection 
for atherosclerotic heart disease, found to be related to the 
disease of diabetes, and assigned a 30 percent rating with an 
effective date of July 29, 1994; the effective date 
corresponds to the veteran's original filing of a claim for 
heart disease.  In a December 2006 rating action, the RO 
found clear and unmistakable error in the June 2003 rating 
decision and assigned a new rating of 60 percent for 
atherosclerotic heart disease from July 29, 1994; this entire 
period is currently on appeal.

The issues of entitlement to an increased rating for diabetes 
mellitus and entitlement to service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected atherosclerotic heart disease 
precludes more than sedentary employment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 100 
percent for atherosclerotic heart disease have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7005 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue decided here on appeal involves a claim of 
entitlement to a higher rating for service-connected 
atherosclerotic heart disease.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service connected atherosclerotic heart disease 
has been rated by the RO under the provisions of Diagnostic 
Code 7005.  The Board takes note of the fact that certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for disabilities involving the cardiovascular system 
were changed during the period on appeal.  Specifically, on 
December 11, 1997, the VA published a final rule, effective 
January 12, 1998, to amend the section of the Schedule for 
Rating Disabilities dealing with cardiovascular disabilities.  
62 FR 65207, Dec. 11, 1997.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
above has a specified effective date without provision for 
retroactive application, the amendment may not be applied 
prior to its effective date.  As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his appeal under the criteria which are most 
favorable to his claim.  

Under the old criteria for rating atherosclerotic heart 
disease, a 100 percent rating was warranted when, after six 
months following acute illness from coronary occlusion or 
thrombosis, there were chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment was precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).  Under the current 
criteria for rating atherosclerotic heart disease, a 100 
percent rating is warranted when documented coronary artery 
disease results in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2006).

The record clearly demonstrates that the veteran suffered a 
significant heart attack in December 1991.  The Board 
observes that the RO determined, in a November 1994 rating 
decision, that the veteran was "unable to secure and follow 
substantially gainful occupation due to disability" in 
granting non-service connected disability pension.  A 
November 1994 private medical record indicates that the 
veteran's employment was disallowed by the Department of 
Transportation due to the veteran's heart condition in 
addition to diabetes.  At that time, the veteran described 
that he experienced chest pain that "feels like his heart 
attack" upon exertion and that rest and Nitroglycerin were 
needed to resolve the episodes.  A December 1994 letter from 
the veteran's private treating physician indicates that the 
veteran had an acute myocardial infarction in December 1991, 
and had since that time experienced "numerous episodes of 
angina usually relieved with Nitroglycerin tablets but 
severely restricting his exertional activities."

The Social Security Administration (SSA) has determined that 
the veteran is 100% totally disabled and has been entitled to 
benefits as such since October 1992.  In some documents, the 
SSA specifically identifies the date of the veteran's 
December 1991 heart attack as the onset date of disability; a 
March 1995 SSA disability determination identifies the 
primary diagnosis as myocardial infarction.  In November 
2000, the veteran was further diagnosed with unstable angina 
and required a heart catheterization.  The veteran's wife has 
offered additional testimony describing the veteran's 
significant longstanding difficulties and limitations 
resulting from his heart disease.  An April 2004 letter 
authored by a VA doctor further supports the appeal, 
conveying the veteran's and his wife's description of his 
severe limitations due to his heart disease, offering no 
contradiction of the description, and medically concluding 
that he "has not had resolution of his symptoms ....  He is 
too disabled to be employed ....."  

The Board acknowledges that the evidence of record is not 
entirely clear or univocal with regard to the chronology or 
consistency of different levels of severity of the veteran's 
heart disease.  After resolving all benefit of the doubt in 
favor of the veteran, however, the Board finds that the 
evidence of record reasonably shows that he has been 
precluded from more than sedentary employment as a result of 
his heart disease throughout the period on appeal dating back 
to July 1994.  It additionally appears that the veteran may 
also have been suffering angina on moderate exertion 
throughout this period.  As such, the veteran's service-
connected atherosclerotic heart disease warrants a 100 
percent disability rating under the old rating criteria for 
atherosclerotic heart disease under Diagnostic Code 7005.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet.App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.


ORDER

The veteran's service-connected atherosclerotic heart disease 
warrants a 100 percent disability rating throughout the 
period on appeal from July 29, 1994.  The appeal is granted 
to this extent, subject to laws and regulations governing 
payment of VA monetary benefits.




REMAND

As discussed in the introduction, the issue of entitlement to 
an increased rating for diabetes mellitus comes before the 
Board following a somewhat complicated adjudicative history.  
The period under appeal in this claim now dates back to July 
29, 1994, when the veteran originally filed a claim for 
service connection for diabetes mellitus.

In this regard, the Board would point out that the rating 
schedule pertaining to the endocrine system, including 
diabetes mellitus, was amended effective June 6, 1996.  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as the amendment discussed above has a specified 
effective date without provision for retroactive application, 
the amendment may not be applied prior to its effective date.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim.  

In this case, although the RO did cite and apply old and new 
criteria to rating the veteran's heart disability, the RO 
does not appear to have ever acknowledged, considered, or 
applied the former 38 C.F.R. § 4.119, Code 7913 (1995) to 
rating the veteran's diabetes mellitus.  This oversight may 
have occurred because the statement of the case in the appeal 
of the diabetes mellitus rating was issued prior to the RO's 
revision of the rating's effective date which made the older 
criteria applicable; there is no indication that any 
subsequent handling of the diabetes rating involved reference 
to the applicable former rating criteria.  Thus, appellate 
review of this claim cannot proceed at this time and the 
issue must be remanded for RO adjudication which considers 
both the current and former rating criteria and properly 
applies them to the veteran's appeal.

With regard to the issue of entitlement to service connection 
for PTSD, the Board observes that the veteran's service 
personnel records appear to be missing due to no fault of the 
veteran's.  In such circumstances, VA also has a heightened 
duty to assist the veteran in the development of evidence 
favorable to his claim.  The record shows that the veteran 
has been diagnosed with PTSD, and the RO has denied the 
veteran's claim for service connection due to a lack of 
verification of the occurrence of any of his claimed stressor 
events.  One of the claimed stressor events in particular, 
involving a ship's confrontation with hostile enemy divers, 
has been documented as having occurred but remains unverified 
only to the extent that the veteran's presence aboard that 
ship at that time is not demonstrated.  The Board 
acknowledges that the RO did attempt to obtain the veteran's 
complete service personnel file, and that the National 
Personnel Records Center (NPRC) has reported that the records 
are either non-existent or not in their custody.  However, 
the Board does not find any showing that alternative means of 
reconstructing critical service personnel information have 
been pursued, particularly as may regard the matter of 
establishing the important contention regarding the veteran's 
presence aboard a particular ship or the veteran's claimed 
involvement in fights leading to an Article 15 Captain's 
Mast.

Additionally, the veteran's PTSD claim has included his 
testimony that he suffers from PTSD, in part, due to being 
"kicked" by a superior during boot camp.  This description, 
in addition to at least one other claimed event involving 
fights, can be reasonably understood as alleging that PTSD 
has resulted from an episode of personal assault during 
service.  Under the circumstances, including consideration of 
the heightened duty to assist the veteran in light of the 
fact that his personnel records appear to have been lost, the 
Board believes that all appropriate notices must be expressly 
provided to the veteran as specifically pertain to his 
claims.

There is an enhanced duty to assist the veteran with the 
development of his claim for service connection for an 
acquired psychiatric disability as a result of a personal 
assault.  Specifically, the RO must consider all of the 
special provisions of VA Adjudication Procedure Manual M21- 
1MR (M21-1MR), Part IV, regarding personal assault.  M21-1MR 
notes that personal assault is an event of human design that 
threatens or inflicts harm.  Examples include rape, physical 
assault, domestic battering, robbery, mugging, stalking, and 
harassment.  M21-1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2006); see Patton v. West, 12 Vet.App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

In this case, the Board finds that the veteran has not been 
provided sufficient notice regarding the types of evidence 
which could support his personal assault claim.  Therefore, a 
remand is warranted to provide the veteran and his 
representative a letter that advises them as required by 38 
C.F.R. § 3.304(f)(3), and allow them the opportunity to 
furnish this type of evidence or to advise VA of potential 
sources of such evidence.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The AMC/RO  
should also furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault.  Once the 
veteran has been given the appropriate 
opportunity to respond to this notice, the 
AMC/RO should provide the appropriate 
assistance in obtaining evidence 
corroborating significant behavioral 
changes from any sources which the veteran 
may identify.

2.  The AMC/RO should review the claims 
file and prepare a summary of all the 
veteran's claimed stressors which may 
reasonably be possible to verify, 
including the veteran's description of an 
event involving his ship's confrontation 
with hostile enemy divers.  This summary, 
all stressor statements, and DD Forms 214, 
along with any other supporting documents, 
should be submitted to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), at 7701 Telegraph Road, Kingman 
Building, Room 2C08 Alexandria, VA 22315- 
3802, for verification.  In particular, 
attention should be directed to the matter 
of verifying the veteran's presence aboard 
the ship he claims he was serving upon at 
the time of the described incident.  Any 
additional development recommended by that 
office should be accomplished.

3.  Following the above, the AMC/RO should 
make a specific determination with respect 
to whether the veteran was exposed to a 
verified stressor or stressors in service, 
and if so, the nature of the specific 
stressor or stressors.

4.  After completion of the above, the 
veteran should be scheduled for a VA PTSD 
examination.  It is imperative that the 
claims file be made available to the 
examiner and reviewed in connection with 
the examination.  The AMC/RO should inform 
the examiner of any verified stressor(s) 
(or if the veteran engaged in combat).  
The examiner should review the record, to 
include service personnel records, and 
offer an opinion as to:

	a)  Is there evidence in the claims-
file of action or behavioral changes after 
any claimed personal assault incident 
which indicates that it is at least as 
likely as not (a 50-percent or greater 
probability) that the claimed in-service 
assault occurred?  The examiner should 
offer an opinion in accordance with the 
guidance set forth in 38 C.F.R. § 
3.304(f)(3).  As to the opinions offered 
by the examiner, the examiner should 
clearly indicate whether or not the 
opinions are based on history furnished by 
the veteran or on objective evidence in 
the claims file.

    b)  Specifically confirm or refute 
whether the veteran meets the diagnostic 
criteria for a diagnosis of PTSD.  If PTSD 
is diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis.

5.  The AMC/RO  should again review the 
veteran's claim of entitlement to an 
increased rating for diabetes mellitus.  
This review should include applying the 
appropriate Diagnostic Code to rating the 
disability over each period on appeal, 
considering 38 C.F.R. § 4.119, Code 7913 
(1995) and 38 C.F.R. § 4.119, Code 7913 
(2006).

6.  After completion of the above and any 
other development the AMC/RO should deem 
necessary, the AMC/RO  should review the 
expanded record and determine if the 
veteran's claims on appeal can be granted.  
If any appeal remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


